Citation Nr: 1703183	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  13-25 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Mine, Attorney-Advisor


INTRODUCTION

The Veteran had active service in the United States Navy from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) denying service connection for bilateral hearing loss and tinnitus.

In November 2016, the Veteran testified before the undersigned in a Videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  As set forth in a statement accompanying his August 2010 notice of disagreement, the Veteran asserts that while serving as a Seaman aboard a Navy ship he was exposed to a 5-inch deck gun discharge while not wearing hearing protection.  He contends that as a result of this acoustic trauma his hearing was affected and his ears had constant ringing.  This assertion was supported by an August 2010 buddy statement submitted on behalf of the Veteran, and was reiterated by the Veteran's November 2016 testimony.

Although the Veteran has been diagnosed with "hearing loss" at times during the appeal period, VA examinations of record do not show test results demonstrating hearing loss for VA purposes under 38 C.F.R. § 3.385.  At both enlistment and separation, his hearing was evaluated using speech recognition tests, but no audiograms of record were performed.  An examination at a VA medical center in May 2010 indicated both the presence and history of hearing loss and cleared the Veteran to receive hearing aids; however, there is no record of an audiogram being performed during that examination. 

The Veteran was evaluated for hearing loss and tinnitus by a VA audiologist in July 2013.  As to bilateral hearing loss, the audiologist noted abnormalities in the Veteran's acoustic responses and diagnosed bilateral sensorineural hearing loss; however, no valid audiogram was produced that demonstrated hearing loss for VA purposes under 38 C.F.R. § 3.385.  The audiologist stated that he could not provide an opinion regarding the etiology of the Veteran's claimed hearing loss without resorting to speculation because the Veteran's puretone test results and speech discrimination responses "were not sufficiently reliable to diagnose the presence of and/or severity, type and configuration of hearing loss[.]"  The Board notes that the audiologist's report referred to an audiogram obtained in April 2010 at a fee basis clinic; however, that examination has not been made a part of the record.  Upon remand, all reasonable efforts to obtain that record should be undertaken.

As to tinnitus, in the July 2013 evaluation the audiologist noted that the Veteran reported recurrent tinnitus with an onset in service after a 5-inch gun discharged unexpectedly.  The audiologist opined that he could not provide a medical opinion regarding etiology without resorting to speculation without a diagnosis of hearing loss type and severity. 

In view of the foregoing, the Veteran should be afforded another VA audiological examination to determine whether the Veteran has a hearing loss disability for VA purposes under 38 C.F.R. § 3.385, and to provide an etiology opinion on any currently diagnosed hearing loss or tinnitus disabilities.  The examiner should review and specifically discuss the Veteran's assertions as to his in-service noise exposure.
The Veteran is advised that his cooperation is essential in order to obtain an adequate examination report and that failure to cooperate with the VA examiner may negatively impact his claim for benefits.

While on remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his claimed bilateral hearing loss and tinnitus disabilities; to specifically include the April 2010 audiogram from a fee basis clinic referred to by the VA audiologist in the August 2013 VA examination report.  Obtain any relevant VA treatment records dated from August 2013 to the present.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After completion of all of the above, the Veteran should be afforded a VA audiological examination to assess the current nature and etiology of his claimed bilateral hearing loss and tinnitus disabilities.  The Veteran's claims file, including a copy of this remand and a transcript of the November 2015 videoconference hearing, should be forwarded to the examiner for review, and the report should reflect that such review occurred.

After review of the claims folder, and upon examination of the Veteran, the VA examiner should indicate whether the Veteran has a bilateral hearing loss and tinnitus disability for VA purposes, as specified under the provisions of 38 C.F.R. § 3.385.  

If the Veteran does have a current bilateral hearing loss and tinnitus disability, the examiner should then provide an opinion, with supporting clinical rationale, as to whether the Veteran's current bilateral hearing loss disability is it at least as likely as not (i.e. a 50 percent or greater probability) caused by, or otherwise related to his active duty service, to include his claimed in-service unprotected noise exposure to a 5-inch deck gun.  The examiner should assume for the purposes of this opinion that in-service acoustic trauma did in fact occur during the Veteran's service, as he so describes.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so 

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, considering current medical knowledge.  Any additional development that would facilitate rendering the opinion should be specified.

3. After completing the above development and any other action deemed necessary, adjudicate the Veteran's claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


